Exhibit 10.1(c)

SPANSION INC.

2010 EQUITY INCENTIVE AWARD PLAN

STOCK OPTION AWARD

The following sets forth the terms of your Spansion Inc. Stock Option Award
(“Option”).

 

Employee Name:    Stock ID:    Grant Number:    Grant Date:    Per Share
Exercise Price:    Number of Shares    Type:    Nonstatutory Stock Option
Expiration Date:    7 years after the Grant Date above, subject to earlier
termination Vesting Schedule:   

Subject to acceleration in certain circumstances, the Option vests and becomes
exercisable on the following dates:

 

•     1/3rd of the Option on first anniversary of Grant Date

 

•     1/36th of the Option monthly thereafter

The Stock Option Award that is described and made pursuant to this Stock Option
Agreement (as amended from time to time, this “Option Agreement”) is granted
under the Spansion Inc. 2010 Equity Incentive Award Plan, including any
applicable foreign Sub-Plan, (as amended from time to time, the “Plan”). To the
extent you provide services to the Company outside of the United States, the
Options will also be subject to the special provisions set forth in Exhibit A,
including any sub-plans referenced therein. By electronically acknowledging and
accepting this Option within 30 days after the date of the electronic mail
notification to you of the grant of this Option (the “Electronic Notification
Date”), you agree to be bound by the terms and conditions herein, the Plan and
all conditions established by the Company in connection with awards issued under
the Plan. In order to vest in the Option you must accept this Option within 30
days of the Electronic Notification Date. If you fail to accept this Option
within 30 days of the Electronic Notification Date the Option will be cancelled
and forfeited.



--------------------------------------------------------------------------------

The following terms and conditions apply to the Stock Option granted pursuant to
this Option Agreement.

 

Company; Defined Terms:   

“Company” shall mean Spansion Inc., and, except as the context may otherwise
require, references to “Company” shall be deemed to include its subsidiaries and
affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

Type of Award:    The Option shall entitle the Holder to purchase that number of
shares of Common Stock set forth above for the per share exercise price set
forth above upon the terms and conditions set forth herein and in the Plan.
Brokerage Account Requirement:    As a condition to the grant of the Option, the
Holder agrees to open and maintain a brokerage account at the Company’s
designated stock broker at all times that the Option remains outstanding.
Vesting:   

The Option vests and becomes exercisable according to the schedule set forth
above. The Option will vest on such dates only if the Holder remains in
continuous Service (as defined below) with the Company from the Grant Date
through such vesting date. “Service” for purposes of this Option Agreement shall
mean employment as an Employee, or service to the Company as a Director or
Consultant.

 

Notwithstanding the foregoing, upon a Change in Control prior to Holder’s
Termination of Service, this Option shall automatically be fully vested and
exercisable and, if applicable, any forfeiture restrictions or rights of
repurchase thereon or any Common Stock purchasable upon exercise of the Option
shall immediately lapse. In anticipation of a Change in Control, the
Administrator may cause the Option to terminate at a specific time in the
future, including but not limited to the date of such Change in Control.

Termination:   

To the extent unvested, the Option will be forfeited upon termination of Service
and the vested portion of the Option will remain outstanding and exercisable
until the earliest of the following:

 

(i) the Expiration Date set forth above;

 

(ii) the expiration of three (3) months from the date of the Holder’s
Termination of Service, unless such termination occurs by reason of the Holder’s
death or Disability; or

 

(iii) the expiration of one (1) year from the date of the Holder’s Termination
of Service by reason of the Holder’s death or total and permanent disability
(within the meaning of Section 22(e)(3) of the Code).

 

2



--------------------------------------------------------------------------------

Exercise:   

If the Holder elects to exercise some or all of the vested portion of the
Option, the Holder may do so by filing an electronic request in accordance with
procedures established by the Company. The Option may not be exercised for a
fractional share. The Option shall be deemed exercised upon the receipt by the
Company of such notice and full payment for the shares of Common Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax as described below. The Option exercise price
may be paid by the Holder depositing cash in an amount equal to the exercise
price in the Holder’s brokerage account designated by the Company (and
instructing the broker to pay such cash amount to the Company) or by Selling to
Cover (as defined below), provided, that Selling to Cover shall not be permitted
during any period in which the Holder is prohibited from trading in the Common
Stock under any policy of the Company or by reason of the Exchange Act. Holder
shall provide any written representations as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act or any other applicable law rule, or regulation.

 

For the purposes of this Agreement, “Selling to Cover” shall mean selling that
number of shares of Common Stock necessary to provide proceeds in an amount
equal to the exercise price and/or tax withholding obligations and instructing
the broker to pay the proceeds to the Company.

Tax Withholding:   

The Holder is responsible for satisfying the minimum statutory Federal, state,
foreign and local taxes and any employment, disability, social welfare or other
legally required withholdings with respect to the exercise of the Option. Any
such tax withholding obligations shall be satisfied by the Holder depositing
cash in an amount equal to such obligations in the Holder’s brokerage account
designated by the Company (and instructing the broker to pay such cash amount to
the Company) to the Company or by the Holder Selling to Cover in an amount
necessary to satisfy such obligations.

 

The Holder is encouraged to consult with a tax advisor regarding the tax
consequences of the Option and participation in the Plan.

Transferability of Option:    The Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, provided that in the event of
the Holder’s death, shares deliverable or amounts payable with respect to the
Option shall be delivered or paid, as applicable, to the Holder’s designated
beneficiary. If applicable, the Administrator will advise Holders with respect
to the procedures for naming and changing designated beneficiaries. Rights as a
Stockholder:    Until the shares of Common Stock are issued and delivered, a
Holder will have no rights as a stockholder with respect to the shares of

 

3



--------------------------------------------------------------------------------

   Common Stock subject to the Option. No Right to Continued Employment:   
Neither the Option nor this Agreement confers upon the Holder any right to
continue to be an employee of the Company or any of its subsidiaries or
interferes in any way with the right of the Company or any of its subsidiaries
to terminate the Holder’s employment at any time. Additional Terms for Holders
Providing Services Outside the United States:    To the extent Holder provides
services to the Company in a country other than the United States, the Option
shall be subject to such additional or substitute terms as shall be set forth
for such country in Exhibit A attached hereto, including any sub-plans
referenced therein. Data Privacy:    By acceptance of this Option, the Holder
acknowledges and consents to the collection, use, processing and transfer of
personal data as described below. The Company, its affiliates and the Holder’s
employer hold certain personal information, including the Holder’s name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, and any
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Holder’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and its affiliates
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the United States, the European Economic Area, or elsewhere. The
Holder hereby authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan on
behalf of the Holder to a third party with whom the Holder may have elected to
have payment made pursuant to the Plan. The Holder may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
the Holder’s ability to participate in the Plan and receive the benefits
intended by this Option. No impact on other rights:    Participation in the Plan
is voluntary. The value of the Option is an extraordinary item of compensation
outside the scope of Holder’s normal employment and compensation rights, if any.
As such, the Option are not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pensions or retirement benefits or similar
payments unless specifically and otherwise provided in the plans or agreements
governing such compensation. The Plan is discretionary in nature and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of Option under the Plan is a one-time benefit and does not

 

4



--------------------------------------------------------------------------------

   create any contractual or other right to receive any other grant of Option or
other awards under the Plan in the future. Future grants, if any, will be at the
sole discretion of the Company, including, but not limited to, the timing of the
grant, the form of award, number of shares of Common Stock subject to an award,
vesting, and exercise provisions, as relevant.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO SPANSION INC.

2010 EQUITY INCENTIVE AWARD PLAN

STOCK OPTION AWARD

This Exhibit A to the Spansion Inc. 2010 Equity Incentive Award Plan (the
“Plan”) Stock Option Award (“Option Agreement”) includes special terms and
conditions applicable to Holders in the countries below. These terms and
conditions are in addition to or substitute for, as applicable, those set forth
in the Option Agreement. Any capitalized term used in this Exhibit A without
definition shall have the meaning ascribed to such term in the Plan or the
Option Agreement, as applicable.

Each Holder is advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the Holder’s country may apply to the
Holder’s individual situation.

CHINA

Limitations on Exercise. Due to local exchange control regulations, the Holder
is required to use the cashless “sell-all” exercise method using a broker who,
upon exercise of the Option, will simultaneously sell all of the shares of
Common Stock that the Holder is entitled to upon exercise, use the proceeds to
pay the exercise price (plus any Tax-Related Items (as defined below)) to the
Company and remit the balance to the Holder in cash. Depending on the
development of local laws, the Company reserves the right to provide the Holder
with additional methods of exercising the Option prior to exercise.

Responsibility for Taxes. Regardless of any action the Company takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Holder
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Holder is and remains his or her responsibility and that the Company
(1) makes no representations or undertaking regarding treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, or sale of shares of Common Stock
issued pursuant to such exercise; and (2) does not commit to structure the terms
of the grant or any aspect of the Option to reduce or eliminate the Holder’s
liability for Tax-Related Items. Prior to exercise of the Option, the Holder
shall make adequate arrangements satisfactory to the Company to satisfy all
withholding and payment on account obligations of the Company. In this regard,
the Holder authorizes the Company to withhold all applicable Tax-Related Items
legally payable by Holder from Holder’s wages or other cash compensation paid to
Holder by the Company or from proceeds of the sale of the shares of Common
Stock. Alternatively, or in addition, the Company may sell or arrange for the
sale of shares of Common Stock to meet the withholding obligation for
Tax-Related Items.

FINLAND

No country-specific Option Agreement terms apply.

FRANCE

Sub-Plan.

The Option shall be deemed granted under and subject to the terms of the 2010
Equity Incentive Award Plan French Sub-Plan – Options.

Data Privacy.

This provision replaces the “Data Privacy” section of the Option Agreement.

 

6



--------------------------------------------------------------------------------

By acceptance of this Option, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer hold certain personal
information, including the Holder’s name, home address and telephone number,
date of birth, social security number or other employee tax identification
number, employment history and status, salary, nationality, job title, and any
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Holder’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and its affiliates
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. Currently, the third
party is [ — ], [address], however the Company may retain additional or
different third parties for any of the purposes mentioned. The Company may also
make the Data available to public authorities where required under locally
applicable law. These recipients may be located in the United States, the
European Economic Area, or elsewhere, which the Holder separately and expressly
consents to, accepting that outside the European Economic Area, data protection
laws may not be as protective as within. The Holder hereby authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan on behalf of the Holder to a third party with
whom the Holder may have elected to have payment made pursuant to the Plan. The
Holder may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company through its
local H.R. Director; however, withdrawing the consent may affect the Holder’s
ability to participate in the Plan and receive the benefits intended by this
Option. Data will only be held as long as necessary to implement, administer and
manage the Holder’s participation in the Plan and any subsequent claims or
rights.

French Language Provision. By accepting this award, Holder confirms having read
and understood the documents relating to the Plan which were provided to Holder
in the English language. Holder accepts the terms of those documents
accordingly.

French translation: En acceptant ce contrat vous confirmez ainsi avoir lu et
compris les documents relatifs au Plan qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.

GERMANY

Acceptance of Option Agreement. Notwithstanding the terms of the Option
Agreement, a Holder must acknowledge and accept the Option Agreement by signing
a copy of the Option Agreement and returning the original signed document within
30 days after the date of the electronic mail notification of the grant of the
Option. For the avoidance of doubt, this Option Agreement cannot be accepted
electronically. Please sign and return the Option Agreement to: [Name and
address of who receives original signature from Holder]

No Impact on Other Rights. The grant of Options under the Plan is a one-time
benefit and does not create any contractual or other right to receive any other
grant of Options or other awards under the Plan in the future.

Consent to Personal Data Processing and Transfer.

This provision replaces the “Data Privacy” section of the Option Agreement.

By acceptance of this Option, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, and the Holder’s employer hold certain personal information,
including the Holder’s name, home address and telephone number, date of birth,
social security number or other employee tax identification

 

7



--------------------------------------------------------------------------------

number, salary, nationality, job title, and any equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Holder’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and the Holder’s employer will transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan, at the time being [full names and addresses of other
entities within the group of companies and outside including the job titles of
the persons who will receive the data or process them at each location]. These
recipients are located in the European Economic Area, but also outside and in
so-called insecure third-party countries that do not guarantee the data privacy
protection level of the European Economic Area, for example the United States
[possibly list other third party countries, if applicable]. The Holder hereby
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Holder to a third party with whom the Holder may have elected to have payment
made pursuant to the Plan. The Holder may, at any time, review Data, require any
necessary amendments to it or withdraw the consent herein in writing by
contacting the Company; however, withdrawing the consent may affect the Holder’s
ability to participate in the Plan and receive the benefits intended by this
Option.

ISRAEL

Sub-Plan.

The Award shall be deemed granted under and subject to the terms of the 2010
Equity Incentive Award Plan Sub-Plan – Israel (the “Sub-Plan”). Capitalized
terms not otherwise defined herein or in the Plan shall have the meanings
ascribed in the Sub-Plan.

Acceptance of Option Agreement. By electronically acknowledging and accepting
this Option, Holder acknowledges and agrees to the following:

 

  •  

The Option is granted under and governed by the Plan (including the Sub-Plan),
Section 102(b)(2) of the Income Tax Ordinance (New Version) – 1961 and the Rules
promulgated in connection therewith (“Section 102”), and the Trust Agreement.

 

  •  

The shares of Common Stock issued upon exercise of this Option will be issued to
the Trustee to hold on Holder’s behalf, pursuant to the terms of Section 102 and
the Trust Agreement.

 

  •  

Holder is familiar with the terms and provisions of Section 102, particularly
the Capital Gains Track described in subsection (b)(2) thereof, and agrees that
Holder will not require the Trustee to release or sell this Option or underlying
shares of Common Stock during the Restricted Holding Period, unless permitted to
do so by applicable law.

Exercise.

This provision replaces the “Exercise” section of the Option Agreement.

If the Holder elects to exercise some or all of the vested portion of the
Option, the Holder may do so by filing an electronic request in accordance with
procedures established by the Company. The Option may not be exercised for a
fractional share. The Option shall be deemed exercised upon the receipt by the
Company of such notice and full payment for the shares of Common Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax as described below. The Option exercise price
may be paid by the Holder depositing cash in an amount equal to the exercise
price in the Holder’s brokerage account designated by the Company (and
instructing the broker

 

8



--------------------------------------------------------------------------------

to pay such cash amount to the Company) or by such other means as permitted by
the Administrator from time to time. Holder shall provide any written
representations as may be required in the Administrator’s reasonable discretion
to evidence compliance with the Securities Act or any other applicable law rule,
or regulation.

Data Privacy.

This provision replaces the “Data Privacy” section of the Option Agreement.

By acceptance of this Option, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer hold certain personal
information, including the Holder’s name, home address and telephone number,
date of birth, social security number or other employee tax identification
number, salary, nationality, job title, and any equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Holder’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Holder hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Holder to a third party with whom
the Holder may have elected to have payment made pursuant to the Plan, including
transfers outside of Israel and further transfers thereafter. The Holder may, at
any time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company; however, withdrawing the
consent may affect the Holder’s ability to participate in the Plan and receive
the benefits intended by this Option.

ITALY

This provision replaces the “Data Privacy” section of the Option Agreement.

Data Privacy Notice and Consent.

Holder hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data as
described in this section of Exhibit A by and among, as applicable, the Company
and any Subsidiary for the exclusive purpose of implementing, administering and
managing Holder’s participation in the Plan.

Holder understands that the Company and any Subsidiary may hold certain personal
information about Holder, including but not limited to, Holder’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of the Options or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in Holder’s favor, for the exclusive purpose of managing
and administering the Plan (“Personal Data”).

Holder also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that Holder’s denial to provide
Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect Holder’s ability to participate in the
Plan. The Controller of Personal Data processing is Spansion Inc., with
registered offices at 915 DeGuigne Drive, P.O. Box 3453, Sunnyvale, California
94088, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is [name and address of registered office
in Italy].

 

9



--------------------------------------------------------------------------------

Holder understands that Personal Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. Holder further understands that the
Company and/or a Subsidiary will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Holder’s participation in the Plan, and that the Company and/or a Subsidiary may
each further transfer Personal Data to third parties assisting the Company in
the implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to a broker or other third party with whom
Holder may elect to deposit any Shares acquired under the Plan. Such recipients
may receive, possess, use, retain and transfer Personal Data in electronic or
other form, for the purposes of implementing, administering and managing
Holder’s participation in the Plan. Holder understands that these recipients may
be located in or outside the European Economic Area, such as in the United
States or elsewhere. Should the Company exercise its discretion in suspending
all necessary legal obligations connected with the management and administration
of the Plan, it will delete Personal Data as soon as it has accomplished all the
necessary legal obligations connected with the management and administration of
the Plan.

Holder understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area as specified herein and
pursuant to applicable laws and regulations, does not require Holder’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. Holder
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
Holder has the right to, including but not limited to, access, delete, update,
correct or stop, for legitimate reason, the Personal Data processing.
Furthermore, Holder is aware that Personal Data will not be used for direct
marketing purposes. In addition, Personal Data provided can be reviewed and
questions or complaints can be addressed by contacting Holder’s human resources
department.

JAPAN

Data Privacy.

This provision replaces the “Data Privacy” section of the Option Agreement.

By acceptance of this Option, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, [specify affiliates that may have access to the personal
information], and the Holder’s employer hold the following personal information
for the purpose of managing and administering the Plan (“Data”): the Holder’s
name, home address and telephone number, date of birth, social security number
or other employee tax identification number, salary, nationality, job title, and
any equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Holder’s favor [add any other particular
categories of personal information to be used by the affiliates]. From time to
time, the Company may change the scope of its affiliates that hold, use or
process Holder’s personal information or the scope of Holder’s personal
information to be held, used or processed by the Company, its affiliates and the
Holder’s employer, by providing, or made easily accessible, information about
such change to the Holder. The Company and its affiliates will transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. These recipients may be located in the United
States, the European Economic Area, or elsewhere. The Holder hereby authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of

 

10



--------------------------------------------------------------------------------

implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan on behalf of the Holder to a third party with whom the Holder may have
elected to have payment made pursuant to the Plan. The Holder may, at any time,
review Data, require any necessary amendments to it or withdraw the consent
herein in writing by contacting the Company; however, withdrawing the consent
may affect the Holder’s ability to participate in the Plan and receive the
benefits intended by this Option.

KOREA

No country-specific Option Agreement terms apply.

MALAYSIA

No country-specific Option Agreement terms apply.

SINGAPORE

No country-specific Option Agreement terms apply.

SWEDEN

No country-specific Option Agreement terms apply.

TAIWAN

No country-specific Option Agreement terms apply.

THAILAND

No country-specific Option Agreement terms apply.

THE NETHERLANDS

Data Privacy.

This provision replaces the “Data Privacy” section of the Option Agreement.

By acceptance of this Option, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer hold certain personal
information, including the Holder’s name, home address and telephone number,
date of birth, citizen service number (burgerservicenummer) (former social
security number) or other employee tax identification number (insofar as
allowed), salary, nationality, job title, and any equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Holder’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. Currently, the third parties are [ — ], [address], however the Company
may retain additional or different third parties for any of the purposes
mentioned. These recipients may be located in the United States, the European
Economic Area, or elsewhere. Countries outside the European Economic Area do not
provide for a similar level of data protection as within the European Economic
Area further to the European Data Protection Directive 95/46/EC. The Holder
hereby authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Holder to a third party with whom the Holder may have elected to have payment
made pursuant to the Plan. The

 

11



--------------------------------------------------------------------------------

Holder may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Holder’s ability to participate in the
Plan and receive the benefits intended by this Option. The Holder understands
that he or she may request a list of the names and addresses of the third party
recipients of Data by contacting the Company through its local H.R. Director at
[address].

UNITED KINGDOM

Eligible Individual. For the purpose of Options awarded in the UK, only
Employees are Eligible Individuals.

Tax Withholding.

The following is added to the “Tax Withholding” section of the Option Agreement.

The Holder will be liable for and agrees to indemnify and keep indemnified the
Company, any subsidiary and his/her employing company, if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, employee’s National Insurance
contributions and, at the discretion of the Company, employer’s National
Insurance Contributions) that is attributable to (1) the grant or exercise of,
or any benefit derived by the Holder from, the Option, (2) the acquisition by
the Holder of the Common Stock on exercise of the Option, or (3) the disposal of
any Common Stock.

At the discretion of the Company, the Option cannot be exercised until the
Holder has entered into an election with the Company (or his/her employer) (as
appropriate) in a form approved by the Company and Her Majesty’s Revenue &
Customs (a “Joint Election”) under which any liability of the Company and/or the
employer for employer’s National Insurance contributions arising in respect of
the granting, vesting, exercise of or other dealing in the Option, or the
acquisition of Common Stock on exercise of the Option, is transferred to and met
by the Holder.

The Option cannot be exercised until the Holder has made such arrangements as
the Company may require for the satisfaction of any Tax Liability that may arise
in connection with the exercise of the Option and/or the acquisition of the
Common Stock by the Holder. The Company shall not be required to issue, allot or
transfer Common Stock until the Holder has satisfied this obligation.

No Right to Continued Employment.

This provision replaces the “No Right to Continued Employment” section of the
Option Agreement.

Neither the Option nor this Agreement:

 

  (i) confers upon the Holder any right to continue to be an employee of the
Company or any of its subsidiaries or interferes in any way with the right of
the Company or any of its subsidiaries to terminate the Holder’s employment at
any time; or

 

  (i) forms part of the Holder’s entitlement to remuneration and benefits in
terms of his/her employment, or affects the Holder’s terms and conditions of
employment.

Data Privacy.

This provision replaces the “Data Privacy” section of the Option Agreement.

By acceptance of this Option, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer

 

12



--------------------------------------------------------------------------------

hold certain personal information (including sensitive personal information)
such as the Holder’s name, home address and telephone number, date of birth,
social security number or other employee tax identification number, salary,
nationality, job title, and any equity compensation grants or Common Stock
awarded, cancelled, purchased, vested, unvested or outstanding in the Holder’s
favor, for the purpose of managing and administering the Plan (“Data”). By
participating in the Plan, the Holder agrees that the Company and its affiliates
may hold and process such Data, and may transfer Data to any third parties
assisting the Company or its affiliates in the implementation, administration
and management of the Plan. These recipients may be located in the United
States, the European Economic Area, or elsewhere. The Holder hereby authorizes
them to receive, possess, process, use, hold, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan and in the course of the Company’s business,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Holder to a third party with whom
the Holder may have elected to have payment made pursuant to the Plan. The
Holder may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Holder’s ability to participate in the
Plan and receive the benefits intended by this Option.

 

13